{¶ 20} I concur in judgment only and write separately because I disagree with the majority's conclusion that the domestic relations court erred when it scheduled an uncontested trial. The local rules of the domestic relations court allow for such a trial unless an answer has been filed. See Loc.R. 2(D) and 4(A) of the Cuyahoga County Common Pleas Court, Domestic Relations Division. I would not analyze the within case under Civ.R. 55 or 58 because the domestic relations court has its own rules governing cases filed therein.
 {¶ 21} Moreover, I would find the third assignment of error dispositive. Appellant filed a timely Civ.R. 60(B) motion and his failure to serve his answer constituted excusable neglect. Therefore, I agree to reverse and remand on this issue alone.